Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Triola et al. (U.S. Patent Application Publication No. 2019/0319948, hereinafter Triola) in view of Jarvis (U.S. Patent Application Publication No. 20190096210). 	With respect to claims 1, 19 and 20, Triola discloses a non-transitory program storage medium, method and system on which are stored instructions executable by a processor or programmable circuit to perform operations for verifying a person's identity, the operations comprising: 
 	receiving a registration request from a first electronic device, the registration request including one or more items of identifying information associated with a presumed identity of a person; and one or more items of captured metadata indicative of a timing of user inputs entered to the first electronic device by the person during a session associated with the registration request; querying one or more trusted databases based on the one or more items (e.g. Triola, paragraphs 0021-24,  0027-0031 and 0033); 
 	Triola discloses a blockchain hash may be added to a document for verification (e.g. Triola, paragraph 0021) but does not explicitly discloses calculating a hash as a function of the one or more items of identifying information, the one or more items of captured metadata, the one or more background data items, and the one or more biometric data items. 
However, Jarvis discloses personal identification information may encompasses name, social security number biometric records and any information that may be linkable to an individual (e.g. Jarvis, paragraph 0004); Jarvis further discloses identify validation may be expanded to encompass a greater range of functionality and the person who is in possession of credentials on a card, such as an identity wallet with PII or other such unique characteristics, e.g. biometrics (e.g. Jarvis, paragraph 0007) where the ID wallet/distributed ledger can replace and/or complement a conventional physical security (equate to digital badge), paragraph 0028); Jarvis further discloses encrypted information records in the distributed ledger will be a hash of an information record  or a hashed pointer to an information record (Jarvis, paragraph 0068); such records can correspond to a user’s profile or attributes of the user (to be added to the distributed ledger or blockchain) (paragraph 0070 and 0071).

Moreover, Triola does not explicitly discloses deriving a score from the one or more items of captured metadata and the one or more background data items; and generating an embeddable digital badge based on the score. 
However, Jarvis discloses generating score to determine the validity of the data and a scoring algorithm can be based on the number and types of attester, etc., to the user’s wallet on device (e.g. Jarvis, paragraphs 0081 and 0082).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Triola’s verification system with Jarvis’ scoring system with identification using digital wallet to determine the trust worthiness of the data (e.g. Jarvis, paragraph 0081). 	With respect to claim 2, Triola and Jarvis disclose the non-transitory program storage medium of claim 1, wherein the one or more items of identifying information includes one or more items selected from the group consisting of: a name, a date of birth, a street address, an email address, a phone number, a social media identifier, a social security number or portion thereof, and an image (e.g. Triola, paragraph 0021).  	With respect to claim 3, Triola and Jarvis disclose the non-transitory program storage 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TONGOC TRAN/Primary Examiner, Art Unit 2434